Citation Nr: 9907172	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-05 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to non-service-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1991 RO decision which denied the 
veteran's claim for non-service-connected pension benefits, 
on the basis that he was not permanently and totally 
disabled.  In June 1996, the Board remanded the claim to the 
RO for further development.  The case was returned to the 
Board in January 1999.


REMAND

Following the Board's June 1996 remand, the RO obtained 
additional treatment records, and the veteran underwent VA 
pension examinations in December 1997 and August 1998.  The 
last VA medical record on file is dated in August 1998, but 
it appears that later pertinent VA medical records may exist.  
In a statement received by the RO in November 1998, the 
veteran indicated he was to undergo an examination at the VA 
Medical Center (VAMC) in Salisbury, North Carolina in 
December 1998; such an examination report is not currently in 
the claims folder.  In a letter, received at the Board in 
February 1999, the veteran indicated that he was to undergo 
foot surgery at the VAMC in Asheville, North Carolina.  He 
indicated that Dr. Mazur had scheduled the surgery and that 
Dr. Redfern (of the VAMC in Salisbury, North Carolina) would 
be involved with the foot surgery.  The veteran requested 
that the aforementioned doctors be contacted and their 
records obtained in support of his claim for non-service-
connected pension benefits.  It is the judgment of the Board, 
that the RO should obtain the above referenced VA records and 
associate such with the claims file.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of VA adjudicators, and must be 
obtained if the material could be determinative of the 
claim). 

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain all VA inpatient 
and outpatient medical records of the 
veteran, dated since August 1998, from 
the VAMCs in Asheville and Salisbury, 
North Carolina, including any medical 
records from Drs. Mazur and Redfern.

2.  Thereafter, the RO should review the 
claim for a permanent an total disability 
rating for non-service-connected pension 
benefits.  This should include assigning 
separate percentage ratings, under 
appropriate diagnostic codes, for each of 
the veteran's chronic non-service-
connected disabilities, including 
possible foot disorders; determining the 
combined rating for all the disabilities; 
and applying the "average person" 
(objective) and "unemployability" 
(subjective) tests for pension.  Brown v. 
Derwinski, 2 Vet. App. 444 (1992); 
Roberts  v. Derwinski, 2 Vet. App. 387 
(1992); Talley v. Derwinski, 2 Vet. App. 
282 (1992).

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

